 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (“Agreement”) is entered into by and between Bacterin
International, Inc. (“Company”), and Nick Navarro an Individual (“Employee”),
and is effective on February 06, 2012 (“Effective Date”).

 

In consideration of the mutual promises, covenants and agreements contained in
this Agreement, and other good and valuable consideration, including but not
limited to Employee’s employment by the Company, the sufficiency and receipt of
which is hereby acknowledged, the Parties agree as follows:

 

1.                EMPLOYMENT AND DUTIES.

 

A.           Employment. Company hereby agrees to employ Employee, and Employee
hereby accepts employment from Company, as Vice President of Sales on the terms
and subject to the conditions set forth in this Agreement.

 

B.           Employment “At-Will” Relationship. Employee is employed on an
“at-will” basis, which means that the Company or Employee has the right to
terminate Employee’s employment relationship with the Company at any time, with
or without cause and with or without notice.

 

C.           Full-Time Best Efforts. Employee agrees to devote Employee’s full
professional time and attention to the business of the Company (and its
subsidiaries, affiliates, or related entities) and the performance of Employee’s
obligations under this Agreement, and will at all times faithfully,
industriously and to the best of Employee’s ability, experience and talent,
perform all of Employee’s obligations hereunder. The Employee shall not, at any
time during Employee’s employment by the Company, directly or indirectly, act as
a partner, officer, director, consultant, employee, or provide services in any
other capacity to any other business enterprise without the prior written
consent and approval of an authorized representative of the Company.

 

D.           Duty of Loyalty. Employee acknowledges that during Employee’s
employment with the Company, Employee has participated in and will participate
in relationships with existing and prospective clients, customers, partners,
suppliers, service providers and vendors of the Company that are essential
elements of the Company’s goodwill. The parties acknowledge that Employee owes
the Company a fiduciary duty to conduct all affairs of the Company in accordance
with all applicable laws and the highest standards of good faith, trust,
confidence and candor, and to endeavor, to the best of Employee’s ability, to
promote the best interests of the Company.

 

E.           Conflict of Interest. Employee agrees that while employed by the
Company, and except with the advance written consent of a duly authorized
officer of the Company, Employee will not enter into, on behalf of the Company,
or cause the Company or any of its affiliates to enter into, directly or
indirectly, any transactions with any business organization in which Employee or
any member of Employee’s immediate family may be interested as a shareholder,
partner, member, trustee, director, officer, employee, consultant, lender or
guarantor or otherwise; provided, however, that nothing in this Agreement shall
restrict transactions between the Company and any company whose stock is listed
on a national securities exchange or actively traded in the over-the-counter
market and over which Employee does not have the ability to control or
significantly influence policy decisions.

 

ConfidentialPage 1 

 

 

2.                COMPENSATION.

 

A.           Base Pay. During the Employee’s employment, the Company agrees to
pay Employee gross annual compensation of $240,000.00, less usual and customary
withholdings, which shall be payable in arrears in accordance with the Company’s
customary payroll practices. In addition, Employee shall be eligible to receive
bonus compensation in amounts to be determined by the Company’s Compensation
Committee of the Board of Directors.

 

B.           Benefits. During Employee’s employment, Employee shall be eligible
to participate in the Company’s benefits programs, if any, as summarized and as
governed by any plan documents concerning such benefits.

 

3.                CONFIDENTIAL INFORMATION.

 

A.           Company Information. The Company (including its affiliates, related
entities, parent companies, subsidiaries, and successor entities) possesses and
will continue to possess information, whether written or verbal, or in any other
medium or expression, which has value and is treated by the Company as
confidential (“Confidential Information”). Confidential Information may be
written, stored in a computer, merged with other information, or simply
memorized. Just because it is memorized, however, does not in any way reduce its
confidentiality or its proprietary nature. While some of the Confidential
Information may be in the public domain, its compilation in a form useful to the
Company makes it unique and valuable. Confidential Information may include
information created, discovered or developed by Employee during the period of or
arising out of Employee’s employment by the Company, whether before or after the
Effective Date of this Agreement. Confidential Information also may include any
Company proprietary information, technical data, trade secrets or know-how;
information concerning the Company’s past, current or prospective customers
(including but not limited to lists, names, addresses, phone numbers, purchase
history, accounts receivable concerning Company customers, customer preferences,
and other financial information); information concerning the Company’s
personnel, consultants, vendors, contractors, or other affiliates of the
Company; financial information, projections, forecasts, budgets, sales and
marketing strategies and information, research, pricing information and
strategies, inventions, improvements and other intellectual property; products,
systems, seminars, programs, procedures, manuals, guides, confidential reports,
forecasts, designs, processes, formulae, communications, equipment, Rolodexes,
business card files, computer discs or other digital media, video tapes, files,
proposals, lists, correspondence, letters, notes, notebooks, reports, memoranda
and other documents; fax, voice-mail and e-mail messages generated, received or
transmitted through the use of the Company’s computer and/or telecommunications
equipment; software or related code; new product design, search engine
optimization, software design and development; and any other confidential
information obtained during Employee’s employment or affiliation with the
Company.

 

B.           Nondisclosure of Company Information. At all times, both during
Employee’s employment by the Company and thereafter, Employee shall keep in the
strictest confidence and trust all Confidential Information. Employee may use
Confidential Information as required in the performance of Employee’s duties for
the Company, so long as (i) any disclosure that may occur in connection with the
performance of Employee’s duties occurs only on a “need to know” basis, (ii) any
such use is only for the benefit of the Company, and (iii) any such use will not
result in any detriment or harm to the Company or its ability to maintain the
information as Confidential or as a trade secret. Other than as expressly
provided in this Agreement, Employee shall not directly or indirectly, in one or
a series of transactions, disclose or reveal to any person or organization, or
use, divulge, publish, report, transfer, or otherwise exploit for his/her own or
anyone’s else’s benefit any of the Confidential Information without the express
written consent of an authorized representative of the Company.

 

ConfidentialPage 2 

 

 

C.           Duty to Safeguard Company Information. Employee shall take all
reasonable safeguards to prevent unauthorized disclosure, replication or
reproduction of Confidential Information and shall not permit any person or
entity to photocopy, transcribe, or otherwise reproduce or disclose Confidential
Information without the express written authorization of the Company. To the
extent any such authorized disclosure or use of the Confidential Information
occurs, Employee shall inform all recipients of such information that the
Confidential Information is confidential and proprietary to the Company.
Employee shall affix, or shall cause to be fixed, appropriate notices or
warnings to all such physical expressions of Confidential Information describing
the Company’s proprietary rights thereto. Employee shall (i) notify the Company
immediately of any unauthorized possession, use or knowledge of the Confidential
Information, (ii) promptly furnish full details of such possession, use or
knowledge to the Company, and (iii) cooperate with the Company in any litigation
concerning such unauthorized possession, use or knowledge as may be deemed
necessary by the Company to protect its proprietary rights in the Confidential
Information. Except as may be expressly authorized by the Company or as is
consistent with Employee’s obligations with respect to the Confidential
Information as set forth in this Agreement, Employee shall not (i) develop any
product or service that is based in whole or in part on the Confidential
Information, or (ii) modify, translate, reverse engineer, decompile,
disassemble, create derivative works based on, or copy the Confidential
Information or any portion thereof.

 

D.           Third-Party Information. Employee recognizes that the Company has
received, and in the future may receive, from third parties their confidential
or proprietary information subject to a duty on the Company’s part to maintain
the confidentiality of such information and to use it only for certain limited
purposes. Employee agrees to hold such confidential or proprietary information
in the strictest confidence and not to disclose it to any person, other
employees or another entity or to use it except as necessary in carrying out
Employee’s work for the Company consistent with the Company’s agreement with
such third party.

 

E.           Non-Confidential Information. The obligations of Employee set forth
in Section 3 of this Agreement shall not apply to information which (i) is
generally known to the public, or which may later become generally known to the
public, except where such knowledge is the result of an unauthorized disclosure
by Employee or another person or entity; (ii) is lawfully and in good faith made
available to Employee by a third party who, to Employee’s knowledge after
inquiry, did not derive it from the Company and who imposed no obligation of
confidence on Employee; (iii) is developed by Employee independent of any
Confidential Information owned by the Company, as verified and evidenced by the
prior written records of Employee; or (iv) is required to be disclosed in a
judicial or administrative proceeding, or is otherwise required to be disclosed
by law, in any such case after all reasonable legal remedies for maintaining
such information in confidence have been exhausted, including, but not limited
to, giving the Company as much advance notice of the possibility of such
disclosure as practical so that the Company may attempt to stop such disclosure
or obtain a protective order concerning such disclosure. Employee shall provide
the Company with written notice no less than ten (10) business days prior to the
disclosure of any Confidential Information that may be required by law. For the
purpose of this Section, a specific item of Confidential Information shall not
be deemed to be within the foregoing exceptions merely because it is embraced by
more general information in the public domain or in the possession of Employee.
In addition, any combination of features shall not be deemed to be within the
foregoing exceptions merely because individual features are in the public domain
or in the possession of Employee, but only if the combination itself is in the
public domain or in the possession of Employee. If Employee is not sure whether
certain information is Confidential Information, Employee shall treat that
information as Confidential unless Employee is informed by the Company in
writing to the contrary.

 

4.                COVENANT NOT TO COMPETE.

 

A.           Noncompetition Covenant. Employee agrees that during the Restricted
Period (as defined below), Employee shall not, directly or indirectly within the
Territory (as defined below): (i) personally, by agency, as an employee,
independent contractor, consultant, officer, director, manager, agent,
associate, investor, or by any other artifice or device, engage in any
Competitive Business (as defined below), (ii) assist others, including but not
limited to employees of the Company, to engage in any Competitive Business, or
(iii) own, purchase, finance, organize or take preparatory steps to own,
purchase, finance, or organize a Competitive Business.

 

ConfidentialPage 3 

 

 

B.           Definitions.

 

1.          “Competitive Business” means (i) any person, entity or organization
which is engaged in or about to become engaged in research on, consulting
regarding, or development, production, marketing or selling of any product,
process, technology, device, invention or service which resembles, competes with
or is intended to resemble or compete with a product, process, technology,
device, invention or service of the Company; or (ii) any other line of business
that was conducted or proposed to be conducted by the Company or any affiliate,
successor or related entity at any time during the term of Employee’s employment
with the Company.  

 

2.          “Territory” means the territory(ies) to which Employee was assigned
during Employee’s employment with the Company.

 

3.          “Restricted Period” means the period of Employee’s employment with
the Company and for eighteen (18) months immediately following the cessation of
his/her employment (regardless of the reason or circumstances of that separation
of employment) with the Company.

 

5.                NON-SOLICITATION AND NON-INTERFERENCE COVENANTS.

 

A.           Nonsolicitation of Employees and Others. During the Restricted
Period, Employee shall not, directly or indirectly, solicit, recruit, or induce,
or attempt to solicit, recruit or induce any employee, consultant, independent
contractor, vendor, supplier, or agent to (a) terminate or otherwise adversely
affect his or her employment or other business relationship (or prospective
employment or business relationship) with the Company, or (b) work for Employee
or any other person or entity, other than the Company or its affiliates or
related entities.

 

B.           Nonsolicitation of Customers. During the Restricted Period,
Employee shall not, directly or indirectly, solicit, recruit, or induce any
Customer (as defined below) for the purpose of (i) providing any goods or
services related to a Competitive Business, or (ii) interfering with or
otherwise adversely affecting the contracts or relationships, or prospective
contracts or relationships, between the Company (including any related or
affiliated entities) and such Customers. “Customer” means a person or entity
with which Employee had contact or about whom Employee gained information while
an Employee of the Company, and to which the Company was selling or providing
products or services, was in active negotiations for the sale of its products or
services, or was otherwise doing business as of the date of the cessation of
Employee’s employment with the Company or for whom the Company had otherwise
done business within the twelve (12) month period immediately preceding the
cessation of Employee’s employment with the Company.

 

6.                 ACKNOWLEDGEMENTS. Employee acknowledges and agrees that:

 

A.           The geographic and duration restrictions contained in Sections 4
and 5 of this Agreement are fair, reasonable, and necessary to protect the
Company’s legitimate business interests and trade secrets, given the geographic
scope of the Company’s business operations, the competitive nature of the
Company’s business, and the nature of Employee’s position with the Company;

 

B.           Employee’s employment creates a relationship of confidence and
trust between Employee and the Company with respect to the Confidential
Information, and Employee will have access to Confidential Information
(including but not limited to trade secrets) that would be valuable or useful to
the Company’s competitors;

 

ConfidentialPage 4 

 

 

C.           The Company’s Confidential Information is a valuable asset of the
Company, and any violation of the restrictions set forth in this Agreement would
cause substantial injury to the Company;

 

D.           The restrictions contained in this Agreement will not unreasonably
impair or infringe upon Employee’s right to work or earn a living after
Employee’s employment with the Company ends, but Employee is prepared for the
possibility that his/her standard of living may be reduced during the Restricted
Period and assumes and accepts any risk associated with that possibility;

 

E.           Employee is aware of and understands the following provisions of
Colorado law, set forth in Colorado Revised Statutes § 8-2-113(2), which states,
in pertinent part:

 

Any covenant not to compete which restricts the right of any person to receive
compensation for performance of skilled or unskilled labor for any employer
shall be void, but this subsection (2) shall not apply to: . . .

 

Any contract for the protection of trade secrets; . . . [and]

 

Executive and management personnel and officers and employees who constitute
professional staff to executive and management personnel.

 

F.           This Agreement is a contract for the protection of trade secrets
under applicable law and is intended to protect the Confidential Information
(including trade secrets) identified above; and

 

7.               “BLUE PENCIL” AND SEVERABILITY PROVISION. If a court of
competent jurisdiction declares any provision of this Agreement invalid, void,
voidable, or unenforceable, the court shall reform such provision(s) to render
the provision(s) enforceable, but only to the extent absolutely necessary to
render the provision(s) enforceable and only in view of the Parties’ express
desire that the Company be protected to the greatest possible extent under
applicable law from improper competition and the misuse or disclosure of trade
secrets and Confidential Information. To the extent such a provision (or portion
thereof) may not be reformed so as to make it enforceable, it may be severed and
the remaining provisions shall remain fully enforceable.

 

8.                INVENTIONS.

 

A.           Inventions Retained and Licensed. Attached as Exhibit A is a list
describing all inventions and information created, discovered or developed by
Employee, whether or not patentable or registrable under patent, copyright or
similar statutes, made or conceived or reduced to practice or learned by
Employee, either alone or with others before Employee’s employment with the
Company (“Prior Inventions”), which belong in whole or in part to Employee, and
which are not being assigned by Employee to the Company. Employee represents
that Exhibit A is complete and contains no confidential or proprietary
information belonging to a person or entity other than Employee. Employee
acknowledges and agrees that Employee has no rights in any Inventions (as that
term is defined below) other than the Prior Inventions listed on Exhibit A. If
there is nothing identified on Exhibit A, Employee represents that there are no
Prior Inventions as of the time of signing this Agreement. Employee shall not
incorporate, or permit to be incorporated, any Prior Invention owned by Employee
or in which he/she has an interest in a Company product, process or machine
without the Company’s prior written consent. Notwithstanding the foregoing, if,
in the course of Employee’s employment with the Company, Employee directly or
indirectly incorporates into a Company product, process or machine a Prior
Invention owned by Employee or in which Employee has an interest, the Company is
hereby granted and shall have a non-exclusive, royalty-free, irrevocable,
perpetual, world-wide license to make, have made, modify, use, create derivative
works from and sell such Prior Invention as part of or in connection with such
product, process or machine.

 

ConfidentialPage 5 

 

 

B.           Assignment Of Inventions. Employee shall promptly make full,
written disclosure to the Company, will hold in trust for the sole right and
benefit of the Company, and hereby irrevocably transfers and assigns, and agrees
to transfer and assign, to the Company, or its designee, all his/her right,
title and interest in and to any and all inventions, original works of
authorship, developments, concepts, improvements, designs, discoveries, ideas,
trademarks (and all associated goodwill), mask works, or trade secrets, whether
or not they may be patented or registered under copyright or similar laws, which
Employee may solely or jointly conceive or develop or reduce to practice, or
cause to be conceived or developed or reduced to practice, during Employee’s
employment by the Company (the “Inventions”). Employee further acknowledges that
all original works of authorship which are made by Employee (solely or jointly
with others) within the scope of and during the period of his/her employment
with the Company and which may be protected by copyright are “Works Made For
Hire” as that term is defined by the United States Copyright Act. Employee
understands and agrees that the decision whether to commercialize or market any
Invention developed by Employee solely or jointly with others is within the
Company’s sole discretion and the Company’s sole benefit and that no royalty
will be due to Employee as a result of the Company’s efforts to commercialize or
market any such invention.

 

Employee recognizes that Inventions relating to his or her activities while
working for the Company and conceived or made by Employee, whether alone or with
others, within one (1) year after cessation of Employee’s employment, may have
been conceived in significant part while employed by the Company. Accordingly,
Employee acknowledges and agrees that such Inventions shall be presumed to have
been conceived during Employee’s employment with the Company and are to be, and
hereby are, assigned to the Company unless and until Employee has established
the contrary.

 

C.           Maintenance of Records. Employee agrees to keep and maintain
adequate and current written records of all Inventions made by Employee (solely
or jointly with others) during his/her employment with the Company. The records
will be in the form of notes, sketches, drawings and any other format that may
be specified by the Company. The records will be available to and remain the
sole property of the Company at all times.

 

D.           Patent, Trademark and Copyright Registrations. Employee agrees to
assist the Company, or its designee, at the Company’s expense, in every proper
way to secure the Company’s rights in the Inventions and any copyrights,
patents, trademarks, service marks, mask works, or any other intellectual
property rights in any and all countries relating thereto, including, but not
limited to, the disclosure to the Company of all pertinent information and data
with respect thereto, the execution of all applications, specifications, oaths,
assignments and all other instruments the Company deems necessary in order to
apply for and obtain such rights and in order to assign and convey to the
Company, its successors, assigns, and nominees the sole and exclusive rights,
title, and interest in and to such inventions, and any copyrights, patents,
trademarks, service marks, mask works, or any other intellectual property rights
relating thereto. Employee further agrees that his/her obligation to execute or
cause to be executed, when it is in his/her power to do so, any such instrument
or paper shall continue after termination or expiration of this Agreement of the
cessation of his/her employment with the Company. If the Company is unable
because of Employee’s mental or physical incapacity or for any other reason to
secure Employee’s signature to apply for or to pursue any application for any
United States or foreign patents, trademarks or copyright registrations covering
inventions or original works of authorship assigned to the Company as above,
then Employee hereby irrevocably designates and appoints the Company and its
duly authorized officers and agents as Employee’s agent and attorney-in-fact to
act for and in his/her behalf and stead to execute and file any such
applications and to do all other lawfully permitted acts to further the
prosecution and issuance of letters, patent, trade marks or copyright
registrations thereon with the same legal force and effect as if executed by
Employee; this power of attorney shall be a durable power of attorney which
shall come into existence upon Employee’s mental or physical incapacity.

 

ConfidentialPage 6 

 

 

9.                SURVIVAL AND REMEDIES. Employee’s obligations of
nondisclosure, nonsolicitation, noninterference, and noncompetition under this
Agreement shall survive the cessation of Employee’s employment with the Company
and shall remain enforceable. In addition, Employee acknowledges that upon a
breach or threatened breach of any obligation of nondisclosure, nonsolicitation,
noninterference, or noncompetition of this Agreement, the Company will suffer
irreparable harm and damage for which money alone cannot fully compensate the
Company. Employee therefore agrees that upon such breach or threat of imminent
breach of any such obligation, the Company shall be entitled to seek a temporary
restraining order, preliminary injunction, permanent injunction or other
injunctive relief, without posting any bond or other security, barring Employee
from violating any such provision. This Section shall not be construed as an
election of any remedy, or as a waiver of any right available to the Company
under this Agreement or the law, including the right to seek damages from
Employee for a breach of any provision of this Agreement and the right to
require Employee to account for and pay over to the Company all profits or other
benefits derived or received by the Employee as the result of such a breach, nor
shall this Section be construed to limit the rights or remedies available under
Colorado law for any violation of any provision of this Agreement.

 

10.               RETURN OF COMPANY PROPERTY. All devices, records, reports,
data, notes, compilations, lists, proposals, correspondence, specifications,
equipment, drawings, blueprints, manuals, DayTimers, planners, calendars,
schedules, discs, data tapes, financial plans and information, or other recorded
matter, whether in hard copy, magnetic media or otherwise (including all copies
or reproductions made or maintained, whether on the Company’s premises or
otherwise), pertaining to Employee’s work for the Company, or relating to the
Company or the Company’s Confidential Information, whether created or developed
by the Employee alone or jointly during his/her employment with the Company, are
the exclusive property of the Company. Employee shall surrender the same (as
well as any other property of the Company) to the Company upon its request or
promptly upon the cessation of employment. Upon the separation of Employee’s
employment, he/she agrees to sign and deliver the “Termination Certificate”
attached as Exhibit B, which shall detail all Company property that is
surrendered upon separation of employment.

 

11.                SETOFF. Employee agrees that, in addition to any other rights
that the Company may have, the Company shall have the right to set off against
any commission payment or paycheck, including Employee’s final paycheck, the
amount of any interim or final payment due to Employee, the amount of any loans,
advances, goods or services, and equipment or property provided by the Company
to Employee; any amounts necessary to cover the replacement cost of a shortage
due to theft by Employee; and any deduction that is authorized by Employee if
the authorization is revocable, including but not limited to deductions for
hospitalization and medical insurance, other insurance, savings plans, stock
purchases, voluntary pension plans, charities, and deposits to financial
institutions. This Agreement shall constitute a valid written agreement for the
purposes of Colorado Revised Statutes § 8-4-105 and a valid compensation
agreement for the purposes of Colorado Revised Statutes § 8-4-109(2).

 

12.                NO CONFLICTING AGREEMENTS OR IMPROPER USE OF THIRD-PARTY
INFORMATION. During her/his employment with the Company, Employee shall not
improperly use or disclose any proprietary information or trade secrets of any
former employer or other person or entity, and Employee shall not bring on to
the premises of the Company any unpublished document or proprietary information
belonging to any such former employer, person or entity, unless consented to in
writing by the former employer, person or entity. Employee represents that
he/she has not improperly used or disclosed any proprietary information or trade
secrets of any other person or entity during the application process or while
employed or affiliated with the Company. Employee also acknowledges and agrees
that he/she is not subject to any contract, agreement, or understanding that
would prevent Employee from performing his/her duties for the Company or
otherwise complying with this Agreement. To the extent Employee violates this
provision, or his/her employment with the Company constitutes a breach or
threatened breach of any contract, agreement, or obligation to any third party,
Employee shall indemnify and hold the Company harmless from all damages,
expenses, costs (including reasonable attorneys’ fees) and liabilities incurred
in connection with, or resulting from, any such violation or threatened
violation.

 

ConfidentialPage 7 

 

 

13.               DUTY TO DISCLOSE SUBSEQUENT EMPLOYMENT. During the Restricted
Period, Employee shall promptly provide the Company with written notice
identifying Employee’s new employer (or third party or entity for whom Employee
might be performing services), and shall provide a general description in
reasonable detail of Employee’s duties and responsibilities sufficient to inform
the Company of whether there is a breach of this Agreement or a need to request
a court order to enforce the restrictive covenants contained in this Agreement.
During the Restricted Period, Employee shall notify his/her new employer (or
person or entity for whom Employee provides goods or services) about Employee’s
non-disclosure, non-solicitation, non-interference, and non-competition
obligations under this Agreement.

 

14.               GENERAL PROVISIONS.

 

A.           Governing Law; Consent To Personal Jurisdiction. The laws of the
State of Colorado govern this Agreement without regard to conflict of laws
principles. Employee hereby consents to the personal jurisdiction of the state
and federal courts located in the State of Colorado for any legal proceeding
concerning the Employee’s employment or termination of employment, or arising
from or related to this Agreement or any other agreement executed between the
Employee and the Company. Should an action be brought to enforce the terms of
this Agreement, the Company shall be entitled to recover reasonable attorneys’
fees and costs incurred in prosecuting the action.

 

B.           Entire Agreement. This Agreement sets forth this entire Agreement
between the Company (and any of its related or affiliated entities, officers,
agents, owners or representatives) and the Employee relating to the subject
matter herein, and supersedes any and all prior discussions and agreements,
whether written or oral, on the subject matter hereof. To the extent that this
Agreement may conflict with the terms of another written agreement between the
Employee and the Company, the terms of this Agreement will control.

 

C.           Modification. No modification of or amendment to this Agreement
will be effective unless in writing and signed by Employee and an authorized
representative of the Company.

 

D.           Waiver. The Company’s failure to enforce any provision of this
Agreement shall not act as a waiver of its ability to enforce that provision or
any other provision. The Company’s failure to enforce any breach of this
Agreement shall not act as a waiver of that breach or any future breach. No
waiver of any of the Company’s rights under this Agreement will be effective
unless in writing. Any such written waiver shall not be deemed a continuing
waiver unless specifically stated, and shall operate only as to the specific
term or condition waived and shall not constitute a waiver of such term or
condition for the future or as to any act other than that specifically waived.

 

E.           Successors and Assigns. This Agreement shall be assignable to, and
shall inure to the benefit of, the Company’s successors and assigns. Employee
shall not have the right to assign his/her rights or obligations under this
Agreement.

 

F.           Construction. The language used in this Agreement will be deemed to
be language chosen by the Employee and the Company to express their mutual
intent, and no rules of strict construction will be applied against either
party.

 

ConfidentialPage 8 

 

 

G.           Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be enforceable, and all of which together
shall constitute one agreement. Signatures of the Parties that are transmitted
in person or by facsimile or e-mail shall be accepted as originals.

 

H.           Further Assurances. Employee agrees to execute any proper oath or
verify any document required to carry out the terms of this Agreement.

 

I.           Title and Headings. The titles, captions and headings of this
Agreement are included for ease of reference only and will be disregarded in
interpreting or construing this Agreement.

 

J.           Notices. All notices and communications that are required or
permitted to be given under this Agreement shall be in writing and shall be
sufficient in all respects if given and delivered in person, by electronic mail,
by facsimile, by overnight courier, or by certified mail, postage prepaid,
return receipt requested, to the receiving party at the addresses shown on the
signature blocks below or to such other address as such party may have given to
the other by notice pursuant to this Section. Notice shall be deemed given (i)
on the date of delivery in the case of personal delivery, electronic mail or
facsimile, or (ii) on the delivery or refusal date as specified on the return
receipt in the case of certified mail or on the tracking report in the case of
overnight courier.

 

15.               EMPLOYEE’S ACKNOWLEDGMENTS. Employee acknowledges that he/she
is executing this Agreement voluntarily and without duress or undue influence by
the Company or anyone else, and that Employee has carefully read this Agreement
and fully understands the terms, consequences, and binding effect of this
Agreement.

 

EMPLOYEE   BACTERIN INTERNATIONAL, INC.           Print Name: Nick Navarro      
          Signature: /s/ Nick Navarro   By: /s/ Guy S. Cook           Date:
3/26/12   Name: Guy S. Cook           Address: 3609 Fieldstone Drive W   Title:
CEO   Bozeman, MT S971S                 Phone: 406-548-1229                
Email: NNavarra@bacterin.com      

 

ConfidentialPage 9 

 

 

EXHIBIT A

LIST OF PRIOR INVENTIONS AND ORIGINAL WORKS OF AUTHORSHIP

 

IS A LIST ATTACHED? (PLEASE MARK): ¨ YES x NO

 

NOTE: The following is a list of all Prior Inventions made, conceived, developed
or reduced to practice by Employee prior to his/her employment with the Company.
IF NO SUCH LIST IS ATTACHED, THAT MEANS EMPLOYEE IS NOT ASSERTING THE EXISTENCE
OF ANY PRIOR INVENTIONS.

 

ConfidentialPage 10 

 

 

EXHIBIT B

 

TERMINATION CERTIFICATE

 

By signing below, I represent that I have returned all company property in my
possession, custody and control, regardless of the form or format of any such
property, and that I have not retained any originals or copies of any
information belonging to the company. I understand that company property
includes, but is not limited to, documents, copies, electronic information,
e-mails, equipment, keys, passwords, access codes, and any other property or
information belonging to the company (as described more fully in paragraph 10 of
the attached Agreement).

 

I also represent that on or before my last day, I have specifically returned the
following items:

 

  £ Computer/laptop         £ Keys/access cards         £ Company credit card

 

  £ Other equipment (please list)          

 

  £ Other information (please list)          

 

NAME:           SIGNATURE:           DATE:    

 

ConfidentialPage 11 

 